 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAREN MARIE GUYER, : 3:18¢v1931
Plaintiff :
: (Judge Munley)
V. : (Magistrate Judge Mehalchick)

ANDREW M. SAUL,
Commissioner of Social Security’,
Defendant

 

AND NOW, to wit, this 30 day of January 2020, we have before us for
disposition Magistrate Judge Karoline Mehalchick’s report and recommendation,
which proposes denying the plaintiff's social security appeal. No objections to the
report and recommendation have been filed, and the time for such filing has
passed. Therefore, in deciding whether to adopt the report and recommendation,
we must determine if a review of the record evidences plain error or manifest

injustice. Feb. R. Civ. P. 72(b) 1983 Advisory Committee Notes (“When no timely

 

" At the time the case was filed, the Acting Commissioner of Social Security was
Nancy A. Berryhill, and thus, plaintiff named her as the defendant. Andrew M.
Saul became the Commissioner of Social Security on June 17, 2019. See
OFFICIAL SOCIAL SECURITY WEBSITE
https:/Awww.ssa.gov/agency/commissioner.html (last accessed Jan. 29, 2020).
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, as the new
Commissioner of Social Security, Andrew M. Saul is automatically substituted for
the original defendant. Feb. R. Civ. P. 25(d).

 

 

 

 

 

 

 
 

 

 

 

objection is filed, the court need only satisfy itself that there is no clear error on
the face of the record to accept the recommendation’); see also 28 U.S.C. §
636(b)(1); Sullivan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir. 1983).

After a careful review, we find neither a clear error on the face of the record
nor a manifest injustice, and therefore, we shall adopt the report and
recommendation. It is hereby ORDERED as follows:

1) The magistrate judge’s report and recommendation (Doc. 14) is

ADOPTED;

2) The Commissioner's final decision is AFFIRMED,

3) The Clerk of Court is directed to enter judgment in favor of

Commissioner and against the plaintiff; and

4) The Clerk of Court is directed to close this case.

ky JAMES M.
United States District Court

 
